Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Request for Continued Examination filed on 02/08/22 are acknowledged.
Claims 15 and 23 were previously cancelled. Claim 1 was amended. Claims 1-14, 16-22, and 24-27 are pending. Claims 19-22 and 24-26 were previously withdrawn from consideration. 
Claims 1-14, 16-18, and 27 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/08/22 has been entered. 
Response to Amendments/Arguments
Rejection of claims under 35 USC § 112(a) 
Applicant amended claim 1 to replace the transitional phrase “comprising” with “consisting essentially of” and to delete the phrase “wherein the composition does not contain a growth factor.” In light of this amendment, Applicant’s arguments (Pages 7-8, filed 02/08/22) with respect to the rejection of claims 1-8, 10-14, and 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been fully considered and persuasive. Therefore, the rejection is withdrawn.
Rejection of claims under 35 USC § 103
In light of the amendment of claim 1 to replace the transitional phrase “comprising” with “consisting essentially of,” Applicant’s arguments (Pages 8-10, filed 02/08/22) with respect to the following rejections under 35 USC § 103 been fully considered and are persuasive. 
Rejection of claims 1-3, 10, 12-14, 16-18, and 27 under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (WO 2009/078022 A2)
Rejection of claims 1-4, 6-10, 12-14, 16-18, and 27 under U.S.C. 103 as being unpatentable over Nussbaum et al. in view of Ganachari et al. 
Rejection of claims 1-4, 6-14, 16-18, and 27 under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. in view of Ganachari et al. and Hasler-Nguyen et al. 
Since Nussbaum et al. teach that detectable activity is achieved when Echinacea and Centella are combined with Sambucus the obviousness rejections are withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Pasco et al. (US 2005/0002962 A1). 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pasco et al. (US 2005/0002962 A1).
Instant claim 1 is drawn to a parenteral composition consisting essentially of an extract of Centella asiatica and an extract of Echinacea purpurea, and at least one pharmaceutically acceptable carrier. 
Pasco et al. disclose a composition comprising a combination of Echinacea and gotu kola (Centella asiatica)  (Abstract, claims 1, 2, 10, and 11). The preparation comprises extracts from a combination which includes Echinacea and gotu kola ([0100]). The compositions comprise a carrier or excipient, and in the form of lyophilized injectable preparations ([0104]). Pharmaceutical compositions which comprise carriers or excipients also include active ingredients in an effective amount to achieve the intended purpose ([0105]). Pasco et al. teach that cichoric acid is present in the aerial parts of E. purpurea which at concentrations between 10 and 100 ng/ml caused strong stimulation of phagocytosis and in mice it enhanced carbon clearance ([0016]). The composition contains the extract produced by extraction with water, alcohol, weak base or any combination thereof (claim 6).
Pasco et al. do not expressly teach an embodiment which is a parenteral composition with an extract of Centella asiatica and an extract of Echinacea purpurea, and at least one pharmaceutically acceptable carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising a combination of Echinacea and gotu kola (Centella asiatica) wherein the Echinacea is Echinacea purpurea, as taught by Pasco et al., prepare the composition in the form of an injectable preparation which also contains a carrier or excipient, also as taught by Pasco et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Pasco et al. teach that combinations of Echinacea and gotu kola can be in the form of injectable preparations ([0104]). One of ordinary skill in the art would have a reasonable expectation of success in producing a parenteral preparation by following the injectable preparation taught by Pasco et al. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1 and 27, the limitations of a parenteral composition comprising an extract of Centella asiatica and an extract of Echinacea purpurea, and at least one pharmaceutically acceptable carrier would have been obvious over the composition in the form of an injectable preparation which contains a carrier or excipient ([0104]), the composition comprising a combination of extracts of Echinacea and gotu kola (Centella asiatica) (Abstract, claims 1, 2, 10, and 11), and the use of Echinacea purpurea ([0016], [0074]), as taught by Pasco et al.
Regarding instant claim 4, the limitation of said extract of Centella asiatica and/or said extract of Echinacea purpurea which is a lyophilized extract in hydroalcoholic solution would have been obvious over the lyophilized injectable preparations ([0104]) and the extraction with alcohol (claim 6), as taught by Pasco et al. 
Regarding instant claims 6-9, the limitations of 0.08-2% w/w of total phenols (instant claims 6 and 9); 1-2% polysaccharides with a molecular weight of greater than 2000 daltons (instant claims 7 and 9); and 0/002-1% w/w total tannins (instant claims 8 and 9) would have been obvious over the extracts of Echinacea and gotu kola (Centella asiatica) (Abstract, claims 1, 2, 10, and 11), and the use of Echinacea purpurea ([0016], [0074]), as taught by Pasco et al. and the extracts of Centella asiatica and Echinacea purpurea taught by Nussbaum et al. (¶ bridging Pages 21 and 22) since the disclosed extracts will intrinsically contain the constituent phenols, tannins, and polysaccharides. 
Regarding instant claims 10 and 27, the limitations of the extract of Centella asiatica and the extract of Echinacea purpurea as the sole therapeutically active agents would have been obvious over the combination of Echinacea and gotu kola (Centella asiatica) in the listing of botanicals taught by Pasco et al. (Abstract, claims 1, 2, 10, and 11) unless there is evidence of criticality or unexpected results. 

Claims 2-3 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasco et al. (US 2005/0002962 A1), as applied to claims 1, 4, 6-10, and 27 above, in view of Nussbaum et al. (WO 2009/078022 A2).
Instant claim 2 is drawn to the parenteral composition according to claim 1, wherein said extract of Centella asiatica is an extract from leaves of a plant.
Instant claim 3 is drawn to the parenteral composition according to claim 1, wherein said extract of Echinacea purpurea is an extract from aerial parts of a plant.
The teaching of Pasco et al. is discussed above.
Pasco et al. do not expressly teach an extract from leaves of Centella asiatica or an extract from aerial parts of Echinacea purpurea. 
Nussbaum et al. disclose preparation of herbal extract or plant extract wherein cold extraction techniques are applied to the leaves (which are exposed to the air and are considered aerial parts) of the plant (Page 17, last ¶). Nussbaum et al. disclose that herbal compositions containing the extracts of Sambucus nigra and Centella asiatica, in combination with Echinacea purpurea are effective in the treatment of diseases characterized by degeneration of collagen or other extracellular matrix components, such as joint diseases caused by arthritis (osteoarthritis or rheumatoid arthritis) (Page 3, 1st full ¶, Page 5, 2nd ¶). The compositions may be administered by a systemic route, including intravenous, intramuscular, subcutaneous, intradermal, intra-articular and intra-disc routes (Page 13, last ¶). Examples of suitable dosage forms include compositions formulated for administration by injection (Page 14, 2nd ¶). Example 1 discloses a composition comprising 1 ml of a 1:5 hydroalcoholic extract of Sambucus nigra, a 1:4 hydroalcoholic extract of Centella asiatica, and a 1:1 hydroalcoholic extract of Echinacea purpurea (¶ bridging Pages 21 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising a combination of Echinacea and gotu kola (Centella asiatica) wherein the Echinacea is Echinacea purpurea, as taught by Pasco et al., prepare the composition in the form of an injectable preparation which also contains a carrier or excipient, also as taught by Pasco et al., in view of the cold extraction techniques applied to the leaves or aerial parts of plants including Centella asiatica and Echinacea purpurea, as taught by Nussbaum et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Pasco et al. and Nussbaum et al. disclose compositions containing extracts of Centella asiatica and Echinacea purpurea, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in producing functional extracts from the leaves or aerial parts of Centella asiatica and Echinacea purpurea based on the teaching of Nussbaum et al. and use these extracts in the composition of Pasco et al. 
Regarding instant claims 2 and 3, the limitations of the extract of Centella asiatica from the leaves of a plant (instant claim 2) and the extract of Echinacea purpurea from aerial parts of a plant (instant claim 3) would have been obvious over the cold extraction techniques applied to the leaves (which are exposed to the air and are considered aerial parts) of the plant, as taught by Nussbaum et al. (Page 17, last ¶). 
Regarding instant claims 12-13, the limitations of the therapeutically active principle dissolved in said pharmaceutically acceptable carrier (instant claim 12), and the pharmaceutically acceptable carrier which is a solvent (instant claim 13) would have been obvious over Example 1 in which the extract values of the form 1:x indicate that 1 g of the plant material was dissolved in x liters of solvent, as taught by Nussbaum et al. (Page 22, 1st ¶). 
Regarding instant claim 14, the limitation of the solvent water would have been obvious over the solvents including water, as taught by Nussbaum et al. (Page 17, last ¶). 
Regarding instant claims 16-17, the limitations of treating disorders affecting articular cartilage (instant claim 16); and arthritis, osteoarthritis, and rheumatoid arthritis (instant claim 17) would have been obvious over the treatment of diseases characterized by degeneration of collagen or other extracellular matrix components including arthritis, osteoarthritis or rheumatoid arthritis, as taught by Nussbaum et al. (Page 3, 1st full ¶). 
 Regarding instant claim 18, the limitation of administration by infiltration/articular injection would have been obvious over the intra-articular route of administration, as taught by Nussbaum et al. (Page 13, last ¶). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pasco et al. (US 2005/0002962 A1), as applied to claims 1, 4, 6-10, and 27 above, in view of Hasler-Nguyen et al. (US 2004/0023894 A1).
Instant claim 11 is drawn to a kit comprising the parenteral composition according to claim 1 wherein the therapeutically active principle is provided in aliquots in lyophilized form and said at least one pharmaceutically acceptable carrier is provided in separate aliquots. 
The teachings of Pasco et al. are discussed above.
Pasco et al. do not expressly disclose a kit comprising the parenteral composition wherein the therapeutically active principle is provided in aliquots in lyophilized form and said at least one pharmaceutically acceptable carrier is provided in separate aliquots, as recited in instant claim 11.
Hasler-Nguyen et al. disclose a kit for pharmaceutical compositions for parenteral administration wherein each component and a pharmaceutically acceptable carrier are provided separately ([0069]). Hasler-Nguyen et al. disclose effective extracts obtains from plant parts including leaves ([0058]), and lyophilized extracts ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising a combination of Echinacea and gotu kola (Centella asiatica) wherein the Echinacea is Echinacea purpurea, as taught by Pasco et al., prepare the composition in the form of an injectable preparation which also contains a carrier or excipient, also as taught by Pasco et al., in view of the inclusion of lyophilized plant extracts separately from a pharmaceutically acceptable carrier in a kit, as taught by Hasler-Nguyen et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the use of known technique (including a lyophilized extract in a separate compartment from a pharmaceutically acceptable carrier in a kit taught by Hasler-Nguyen et al.) to improve similar products (the plant extracts taught by Pasco et al.) in the same way is obvious. Please see MPEP 2141. 
Regarding instant claim 11, the limitation of a kit comprising the parenteral composition wherein the therapeutically active principle is provided in aliquots in lyophilized form and said at least one pharmaceutically acceptable carrier is provided in separate aliquots would have been obvious over the inclusion of lyophilized plant extracts separately from a pharmaceutically acceptable carrier in a kit, as taught by Hasler-Nguyen et al. ([0056], [0058], and [0069]). 
Allowable Subject Matter
An updated prior art search failed to uncover a reference which teaches or suggest the specific ratio of Centella : Echinacea ranging from 7:3 and 9.5:0.5 as recited in instant claim 5. Therefore, claim 5 contains allowable subject matter. Claim 5 is only objected to as being dependent on a rejected base claim.
Conclusion
Claim 5 is objected to.
Claims 1-4, 6-14, 16-18, and 27 are rejected.
Claims 19-22 and 24-26 were previously withdrawn from consideration
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615